Title: General Orders, 19 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 19th 1776.
Georgia.Hartford.


John Green of Capt: Johnsons Company and late Col. McDougall’s Regiment, convicted by a General Court Martial, whereof Col. Wyllys is President, of “breaking out of his quarter guard and being absent two days”—ordered to receive Thirty-nine Lashes. The General approves the sentence, and orders it to be executed at the usual time and place; and the prisoner to be then returned to his quarter guard.
The Court Martial to sit to morrow, for the tryal of Lieut. Hubbel of the regiment late Col. McDougall’s—The Judge Advocate will be informed of the witnesses by General Putnam.

A Subaltern’s Guard to go over to morrow, to relieve the Guard at Hoebuck ferry.
Col. Hitchcock’s Regiment to move to morrow, to Burdetts ferry, and relieve the party now there; they are to join General Mifflins Brigade, and receive Orders from Major General Heath, agreeable to General Orders of the 12th Instant. General Putnam will order boats.
The Adjutants of such regiments as have lately come in to apply at the Adjutant General’s office for Blank Returns which they are to fill up and bring in at orderly time—viz.: Eleven O’Clock every Saturday.
After this day, a Major to mount at the Main Guard, at the Grand Battery, instead of a Lieut: Colonel.
